Citation Nr: 0927132	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-33 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.

2.  However, the Veteran does not have any diagnosed skin 
disorder - including chloracne or other acneform disease 
consistent with chloracne.  Moreover, there is no competent 
or credible evidence attributing a current skin condition to 
his active military service, including to his presumed 
exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

The Veteran does not have a skin disorder that was incurred 
in or aggravated during service or that may be presumed to 
have been incurred in service, including due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merit, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background and an analysis 
of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

A.  Duty to Notify

In the instant case, a letter satisfying the VCAA notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in September 2007.  This letter informed him of the 
evidence required to substantiate his claim.  Additionally, 
the letter notified him of his and VA's respective 
responsibilities in acquiring supporting evidence.  The 
letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And the letter was sent prior to the RO's initial 
unfavorable decision on the claim in December 2007.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also Mayfield IV and Prickett, supra.  

B.  Duty to Assist

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and service personnel records (SPRs).  Therefore, the Board 
is satisfied the RO made reasonable efforts to obtain any 
identified medical and other records.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

The Veteran has not had a VA compensation examination to 
determine the nature and etiology of his claimed skin 
disorder and, in particular, whether it is attributable to 
his military service - exposure to Agent Orange included.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, and as will be 
explained, there is no competent evidence that he has a 
diagnosis of any skin disorder in accordance with applicable 
VA regulation.  Given this fact, it is unnecessary to provide 
an examination to obtain a medical opinion on whether this, 
for all intents and purposes, nonexistent condition is 
related to his service in the military and, in particular, to 
exposure to herbicides, including Agent Orange, which may 
have occurred during his tour in Vietnam.  He cannot make 
this diagnosis, himself, because this is a medical, not lay, 
determination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  And to the extent his claimed skin disorder is 
capable of lay observation, such as in the way of his ability 
for example to notice a rash on his arms, hands and 
lower legs with flaking and red blotching, there is no 
suggestion in the record this condition (even if present) is 
attributable to his military service - and, again, 
especially to exposure to Agent Orange or other herbicides.  
So even accepting that he is competent to observe this 
condition, since it is reportedly visibly evident on these 
areas of his body, does not also suggest this condition bears 
any relationship with his military service.

II.  Analysis-Entitlement to Service Connection for a Skin 
Disorder, Including Due to Herbicide Exposure

The Veteran contends he developed a skin disorder 
characterized by a "heavy rash on [his] arms, hands, lower 
legs, spots and some flaking, red blotches," from his 
military service in Vietnam, as a result of exposure to 
herbicides.  See his September 2007 claim.  His SPRs, 
including his DD Form 214, confirm he served in Vietnam 
during the Vietnam era, so it is presumed he was exposed to 
an herbicide agent - such as the dioxin in Agent Orange, 
while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  To establish entitlement to service connection, there 
must be:  (1) a medical diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and 
May 7, 1975, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).



VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 
164, 167 (1999) (indicating the principles set forth in 
Combee, which instead concerned exposure to radiation, are 
equally applicable in cases involving Agent Orange exposure 
to establish direct causation).

Unfortunately, here, most fatal to the claim is that there 
simply is no competent evidence confirming the Veteran has a 
current skin disorder - including chloracne or other 
acneform disease consistent with chloracne.  As explained, 
proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only 
may be awarded to an applicant who has disability on the date 
of application, not for past disability).  See, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).



Here, though, importantly, there is no medical evidence 
indicating the Veteran has a current skin disorder, much less 
related to his military service - including to his presumed 
exposure to Agent Orange in Vietnam.  Thus, absent evidence 
of current disability in the way of a medical diagnosis 
confirming he has a skin disorder, service connection for 
this condition cannot be granted.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in 
the absence of proof of current disability, there can be no 
valid claim since service connection presupposes a current 
diagnosis of the condition claimed).  It logically follows 
that, without this necessary diagnosis, there can be no 
possible linkage to his military service - including even to 
his presumed exposure to Agent Orange in Vietnam.

That notwithstanding, since a rash such as the type claimed 
is readily observable even by a layman such as the Veteran, 
in proceeding with further consideration of this claim the 
Board will assume - but merely for the sake of argument - 
that he does currently have a skin disorder, albeit without a 
specific diagnosis.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  So the Board must now determine whether he 
is entitled to presumptive service connection pursuant to 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) for Veterans 
presumed exposed to herbicides, as well as whether he is 
entitled to service connection on a direct incurrence basis.  
Combee, 34 F.3d at 1043; McCartt, 12 Vet. App. at 167.  
Regardless of this additional consideration, his claim still 
fails in these two alternative respects, as well.

First, there is no allegation, let alone evidence, that the 
Veteran has any of the specific skin disorders on the list of 
diseases associated with herbicide exposure for purposes of 
this presumption - including, as mentioned, chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and dermatofibrosarcoma protuberans.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Rather, he 
only makes a vague claim about a heavy rash, flaking and 
blotches on large portions of his body, but without reference 
to any particular disorder.  


And there is no competent evidence of record diagnosing 
another related disease that might otherwise warrant 
presumptive service connection due to herbicide exposure.  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, especially Agent Orange, is not for 
application in this case even assuming this alternative 
scenario.  

Second, the Veteran also has not established proof of direct 
causation.  As already explained, if, as here, the claimed 
disease is not one of the presumptive diseases listed in 
38 C.F.R. § 3.309(e), but exposure to an herbicide is 
presumed or proven by the evidence, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) at least 
theoretically, by submitting medical evidence of a nexus 
between the disease and his exposure to herbicides during 
military service.  Combee, 34 F.3d 1043-1044; McCartt, 
12 Vet. App. at 167.  

Here, though, the Board finds that service connection also is 
not warranted on a direct incurrence basis for the claimed 
skin disorder, to include as due to herbicide exposure.  In 
this respect, even though the Veteran is presumed exposed to 
a toxic herbicide as a result of his service in Vietnam under 
38 C.F.R. § 3.307(a)(6), importantly, there is no medical 
evidence of a nexus (i.e., link) between this condition and 
his military service, to include exposure to herbicides in 
Vietnam.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Specifically, despite his contentions to the contrary, the 
Veteran's STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of a skin disorder during service.  
So, in the absence of any indication of a skin disorder in 
service, his STRs provide highly probative evidence against 
his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  But 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).



Recognizing this holding in Buchanan, the Board also has 
considered the Veterans' lay statements in support of his 
claim.  While he is competent to state what skin disorder 
symptoms he has experienced (such as rashes, flaking, 
blotches or reddening of his skin and things of that sort), 
his lay statements do not constitute competent evidence 
regarding what specific underlying diagnosis is the reason 
for these symptoms and, of equal or even greater 
significance, whether this diagnosis is traceable to his 
military service - and, in particular, to exposure to Agent 
Orange.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Thus, his personal 
unsubstantiated opinion that he has a skin disorder as a 
result of his military service, and in particular Agent 
Orange exposure, is not a sufficient basis for awarding 
service connection.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service 
connection claim for a skin disorder, on either a direct or 
presumptive basis.  Accordingly, there is no reasonable doubt 
to resolve in the Veteran's favor, and his claim must be 
denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a skin disorder, 
including due to Agent Orange exposure, is denied



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


